
	
		II
		111th CONGRESS
		1st Session
		S. 1518
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 27, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  furnish hospital care, medical services, and nursing home care to veterans who
		  were stationed at Camp Lejeune, North Carolina, while the water was
		  contaminated at Camp Lejeune.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for Camp Lejeune Veterans Act
			 of 2009.
		2.Hospital care, medical services, and
			 nursing home care for veterans stationed at Camp Lejeune, North Carolina, while
			 the water was contaminated at Camp Lejeune
			(a)In generalSection 1710(e)(1) of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(F)Subject to paragraph (2), a veteran who, as
				a member of the Armed Forces, was stationed at Camp Lejeune, North Carolina,
				during a period, determined by the Secretary in consultation with the Agency
				for Toxic Substances and Disease Registry, in which the water at Camp Lejeune
				was contaminated by volatile organic compounds, including known human
				carcinogens and probable human carcinogens, is eligible for hospital care,
				medical services, and nursing home care under subsection (a)(2)(F) for any
				illness, notwithstanding that there is insufficient medical evidence to
				conclude that such illness is attributable to such
				contamination.
					.
			(b)Family members
				(1)In generalSubchapter VIII of chapter 17 of title 38,
			 United States Code, is amended by adding at the end the following new
			 section:
					
						1786.Health care of family members of veterans
				stationed at Camp Lejeune, North Carolina, while the water was contaminated at
				Camp Lejeune
							(a)In generalA family member of a veteran described in
				subparagraph (F) of section 1710(e)(1) of this title who resided at Camp
				Lejeune during the period described in such subparagraph or who was in utero
				during such period while the mother of such family member resided at such
				location shall be eligible for hospital care, medical services, and nursing
				home care furnished by the Secretary for any condition, or any disability that
				is associated with such condition, that is associated with exposure to the
				contaminants in the water at Camp Lejeune during such period.
							(b)RegulationsThe Secretary shall prescribe regulations
				that specify which—
								(1)conditions are associated with exposure to
				the contaminants described in subsection (a); and
								(2)disabilities are associated with such
				conditions.
								.
				(2)Clerical amendmentThe table of sections at the beginning of
			 such chapter is amended by inserting after the item relating to section 1785
			 the following new item:
					
						
							1786. Health care of family
				members of veterans stationed at Camp Lejeune, North Carolina, while the water
				was contaminated at Camp
				Lejeune.
						
						.
				
